Powell, J.
1. The verdict is authorized by the evidence.
2. In order that this court may consider an exception to the judge’s refusal to give a request to charge, it must appear not only that it was in writing, but also that it was tendered to the court before the jury retired “to consider of their verdict.” Judgment affirmed.
Conviction of shooting at another, from Babun superior court— Judge Kimsey. November 27, 1908.
Submitted January 26,
Decided February 9, 1909.
W. S. Paris, for plaintiff in error.
W. A. Charters, solicitor-general, contra.